Citation Nr: 0509391	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, with renal 
dysfunction.

4.  Entitlement to service connection for cardiovascular and 
renal disorders due to service-connected dorsolumbar 
paravertebral mitosis.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post myocardial infarction, 
with renal dysfunction as a result of VA surgical treatment 
in 1989.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which:  denied a claim for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate; 
denied a claim to reopen a claim for service connection for 
hypertension and coronary artery disease, status post 
myocardial infarction; denied a claim for service connection 
for coronary artery disease, status post myocardial 
infarction, with renal dysfunction secondary to service-
connected dorsolumbar spine disorder; and denied a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post myocardial infarction, 
with renal dysfunction as a result of VA surgical treatment 
in 1989.  The veteran filed a timely appeal to these adverse 
determinations.

When this matter was previously before the Board in March 
2004 it was remanded to the RO for further development, which 
has been accomplished.  The Board observes that at that time, 
the Board recharacterized the new and material evidence claim 
adjudicated in March 1998 as two separate claims:  one 
pertaining to new and material evidence as regards 
hypertension and on pertaining to service connection on a 
direct basis as regards coronary artery disease, status post 
myocardial infarction, with renal dysfunction, as listed on 
the cover page of this REMAND.  The case is now before the 
Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that in December 2004, VA received a 
statement from the veteran in response to a supplemental 
statement of the case (SSOC) issued by the RO in November 
2004.  At that time, he stated that "I wish to continue with 
my appeal by seeking a BVA hearing at the []Saint Petersburg 
RO."  To date, it does not appear that such a hearing has 
been scheduled.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The veteran should be scheduled for a 
hearing to be held at the RO before a 
Veterans Law Judge at the next available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the 


matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




